                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

LENORA WILKINS                                                             PLAINTIFF

v.                        CASE NO. 3:18-CV-00094 BSM

SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT

                                    JUDGMENT

     Consistent with the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 21st day of February 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
